EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on May 3, 2022.

The application has been amended as follows: 

In claim 7, in line 6, the word “ultrasound” has been deleted and the word --- modulation --- inserted therefor.
In claim 7, in line 13, the word “ultrasound” has been deleted and the word --- modulation --- inserted therefor.
In claim 7, in line 17, the word --- the --- has been inserted before the word “second”.
In claim 7, in line 20, the word --- the --- has been inserted before the word “second”.
In claim 7, in line 21, the word “phase-shifted” has been deleted and the word --- Doppler-shifted --- has been inserted therefor.
In claim 7, in line 28, the limitation --- to determine the concentration of the blood components --- is added after the word “blood”.

In claim 6, in line 4, the word “irradiation” has been deleted and the word --- illuminating --- inserted therefor.
In claim 6, in line 5, the word “measurement” has been deleted and the limitation --- the detecting --- has been inserted therefor.

Reasons for Allowance
Claims 2-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 7, the prior art does not teach or suggest illuminating the flowing blood in the blood vessel and surrounding tissue with light having at least one wavelength of light such that a first portion of the light is back-scattered out of the body from the flowing blood modulated at a different modulation frequency shifted by the Doppler effect from the predetermined modulation frequency by the flowing blood while a second portion of the light is back-scattered from the surrounding tissue at the predetermined modulation frequency with no Doppler shift and extracting from the detected back-scattered light of both of the first and the second portions only the first portion of the back-scattered light that is modulated at Doppler-shifted modulation frequencies other than the predetermined modulation frequency, in combination with the other claimed steps.  
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793